              IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

NICHOLAS SHANTA SWIFT
ADC #191588                                                PLAINTIFF

v.                       No. 5:19-cv-174-DPM

DUSTY DODSON, Jail Administrator,
Dallas County Detention Center;
ORLANDO BREWER, Police/Intake
Officer, Fordyce Police Department; and
JOHN JONES, Officer, Dallas County
Detention Center                                      DEFENDANTS

                                ORDER
     Swift hasn't responded;       his mail 1s still being returned
undelivered. NQ 6. Unopposed recommendation, NQ 5, adopted.       FED.

R. CIV. P. 72(b) (1983 addition to advisory committee notes). Swift's
complaint will be dismissed without prejudice for failure to prosecute.
LOCAL RULE    5.5(c)(2) An in forma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith. 28 U.S.C. §
1915(a)(3).
     So Ordered.

                                                (/
                                 D .P. Marshall Jr.
                                 United States District Judge
